This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 THE BANK OF NEW YORK MELLON
 3 TRUST COMPANY,

 4          Plaintiff-Appellee,

 5 v.                                                                                     No. 33,780

 6   JOAN S. HAMPTON, a/k/a JOAN SYDNEY
 7   HAMPTON, individually and as TRUSTEE
 8   OF THE JOAN HAMPTON TRUST UNDER
 9   TRUST AGREEMENT DATED JULY 16, 1997,
10   and the UNKNOWN SPOUSE OF JOAN S.
11   HAMPTON a/k/a JOAN SYDNEY HAMPTON,
12   individually and as TRUSTEE OF THE JOAN
13   HAMPTON TRUST UNDER TRUST AGREEMENT
14   DATED JULY 16, 1997, if any,

15          Defendant-Appellant.

16 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
17 Camille Martinez Olguin, District Judge

18 Rose L. Brand & Associates, P.C.
19 Eraina M. Edwards
20 Albuquerque, NM

21 for Appellee

22 Joan S. Hampton
23 Burbank, CA
 1 Pro Se Appellant

 2                             MEMORANDUM OPINION

 3 SUTIN, Judge.

 4   {1}   Appellant Joan Hampton appeals the district court’s denial of a motion for relief

 5 from a default judgment and decree of foreclosure that was entered in favor of The

 6 Bank of New York Mellon Trust Company (the Bank). The district court denied the

 7 motion on the ground that the motion was signed and submitted by Ms. Hampton’s

 8 son, who was not a party to this case. On appeal, Ms. Hampton abandoned any

 9 argument challenging the grounds for the district court’s ruling by failing to raise the

10 issue in her brief in chief. Accordingly, we affirm.

11 BACKGROUND

12   {2}   In 2006 Ms. Hampton obtained a loan secured by a mortgage on a property in

13 Rio Rancho, New Mexico. After September 1, 2010, Ms. Hampton defaulted on the

14 loan by failing to make payments. In October 2011, the Bank filed a complaint for

15 foreclosure against Ms. Hampton. As reflected by Ms. Hampton’s signature

16 confirming her receipt of delivery via UPS, Ms. Hampton was served in November

17 2011 with a copy of the complaint and a summons requiring her to answer the

18 complaint. Ms. Hampton did not answer the complaint, and in May 2012, the district

19 court entered a default judgment and a decree of foreclosure in favor of the Bank.

                                               2
 1   {3}   In August 2012, Ms. Hampton’s son, Adonis Hampton, who is neither a party

 2 to the foreclosure action nor an attorney, filed a motion for relief from the default

 3 judgment pursuant to Rule 1-060(B) NMRA. See id. (providing that “[o]n motion and

 4 upon such terms as are just, the court may relieve a party or his legal representative

 5 from a final judgment, order, or proceeding for” any of six enumerated reasons). In

 6 its response to the motion for relief from default judgment, the Bank requested that

 7 the pleading be stricken on the basis that Mr. Hampton is not a named defendant in

 8 the foreclosure action.

 9   {4}   The district court appointed a hearing officer before whom a hearing on the

10 motion for relief from default judgment was to be heard, and in February 2013, the

11 hearing officer held the hearing. Ms. Hampton and Mr. Hampton appeared at the

12 February 2013 hearing telephonically. At this hearing, the Bank reasserted its

13 objection to any filings or arguments made by Mr. Hampton on the ground that he is

14 neither an attorney nor a party in the case.

15   {5}   In response, Mr. Hampton argued that there was an “assignment of litigation

16 rights filed with the court” and that he is the “real party in interest so [he] would be

17 representing the case . . . in [his] name[,]” which he asserted Rule 1-017 NMRA

18 allows him to do. Prior to the hearing, Mr. Hampton had apparently submitted to the

19 hearing officer a motion for substitution of parties that attached an assignment of


                                              3
 1 litigation rights, but the motion had not been filed with the court. The record reflects

 2 that the motion was filed approximately three weeks after the hearing. The hearing

 3 officer reviewed the substitution of parties motion, but because the district court had

 4 not directed the hearing officer to consider that matter, the hearing officer declined to

 5 consider the legal issue whether, pursuant to Rule 1-025(C) NMRA, governing

 6 substitution of parties, Mr. Hampton could be substituted for Ms. Hampton in this

 7 case. See id. (“In case of any transfer of interest, the action may be continued by or

 8 against the original party, unless the court upon motion directs the person to whom the

 9 interest is transferred to be substituted in the action or joined with the original party.”).

10 In sum, the hearing officer expressly declined to make any ruling on the issue of Mr.

11 Hampton’s assignment-of-litigation-rights argument and as a result of that also

12 expressly declined to rule on the legality of Mr. Hampton’s appearance at the hearing.

13   {6}   The hearing officer then addressed Ms. Hampton directly asking whether, so

14 as to reach the merits of the motion for relief from default judgment, Ms. Hampton

15 could answer some questions; before Ms. Hampton could respond, however, Mr.

16 Hampton interrupted and stated that Ms. Hampton was “not prepared to move

17 forward.” After reiterating that it would not rule on the issue whether Mr. Hampton

18 had the authority to proceed on Ms. Hampton’s behalf, the hearing officer determined

19 that it would proceed to address the merits of the motion for relief from default


                                                 4
 1 judgment and allow the parties to “sort out the rest of it . . . later.” Having heard the

 2 Bank’s arguments as well as those made by Mr. Hampton both orally and in the

 3 motion for relief from default judgment, the hearing officer determined that there was

 4 no basis to grant the motion for relief from default judgment.

 5   {7}   The district court, having heard the arguments made before the hearing officer

 6 and “being otherwise apprised of the facts of the case” entered an order denying the

 7 motion for relief from default judgment. As reflected in the order, the district court’s

 8 sole reason for denying the motion was that “Adonis Hampton is not a party to this

 9 case[.]” Ms. Hampton appeals from the district court’s order denying the motion for

10 relief from default judgment.

11   {8}   On appeal, Ms. Hampton raises a number of issues addressed to the underlying

12 merits of the motion for relief from default judgment. In her brief in chief, Ms.

13 Hampton does not challenge the sole basis of the district court’s order denying the

14 motion for relief from default judgment, thereby abandoning that issue on appeal.

15 Because Ms. Hampton abandoned any argument challenging the basis of the district

16 court’s order, she has failed to demonstrate that reversal is required. We affirm the

17 district court’s order denying the motion for relief from default judgment on the

18 ground that Mr. Hampton is not a party, accordingly, we do not address Ms.

19 Hampton’s arguments concerning the merits of the motion.


                                               5
 1 DISCUSSION

 2   {9}    “A trial court has discretion to determine whether a judgment should be set

 3 aside” or reopened. Sun Country Sav. Bank of N.M., F.S.B. v. McDowell, 1989-

 4 NMSC-043, ¶ 16, 108 N.M. 528, 775 P.2d 730. “Although a judgment by default is

 5 not favored, reversal by [the appellate court] is warranted only if there is a showing

 6 of an abuse of discretion[.]” Sundance Mech. & Util. Corp. v. Atlas, 1990-NMSC-031,

 7 ¶ 30, 109 N.M. 683, 789 P.2d 1250 (citation omitted). “The burden is upon the

 8 appellant to show that the trial court abused its discretion, and this burden is a heavy

 9 one in view of the requirement that there be a patent showing of abuse of discretion

10 or manifest error in the trial court’s exercise of that discretion[.]” Id. (citation

11 omitted). In reviewing an issue on appeal, this Court presumes “that the district court

12 is correct and that the burden is on the appellant to clearly demonstrate the district

13 court’s error.” Wilde v. Westland Dev. Co., 2010-NMCA-085, ¶ 30, 148 N.M. 627,

14 241 P.3d 628 (internal quotation marks and citation omitted).

15   {10}   The district court denied the motion for relief from default judgment solely on

16 the ground “that Adonis Hampton is not a party to this case[.]” In her brief in chief on

17 appeal, Ms. Hampton ignores the district court’s stated reason for denying the motion

18 for relief from default judgment. Instead of addressing the question whether the

19 district court erred in denying the motion on the ground that Mr. Hampton is not a


                                               6
 1 party, Ms. Hampton raises ten issues, none of which were the subject of the court’s

 2 order, in support of her overall contention that the district court should have granted

 3 the motion for relief from default judgment.

 4   {11}   By failing in her brief in chief to address whether the district court erred in

 5 denying the motion for relief from default judgment on the ground that Mr. Hampton

 6 is not a party, Ms. Hampton has abandoned the issue. Magnolia Mountain Ltd., P’ship

 7 v. Ski Rio Partners, Ltd., 2006-NMCA-027, ¶ 34, 139 N.M. 288, 131 P.3d 675 (“[A]n

 8 issue is abandoned on appeal if it is not raised in the brief in chief.”). Since the district

 9 court’s order was based solely on the ground that Mr. Hampton is not a party and Ms.

10 Hampton has abandoned any argument concerning whether the district court abused

11 its discretion by denying the motion on that ground, Ms. Hampton has provided no

12 basis for reversal. Sundance Mech. & Util. Corp., 1990-NMSC-031, ¶ 30 (stating that

13 it is the appellant’s burden to demonstrate that the district court’s denial of relief from

14 a default judgment constitutes an abuse of discretion that requires reversal); see also

15 Wilde, 2010-NMCA-085, ¶ 30 (stating that this Court presumes that the district court

16 is correct and it is the appellant’s burden to clearly demonstrate otherwise).

17 Accordingly, we affirm the district court’s order.




                                                 7
1   {12}   Because we affirm on the foregoing ground, we need not and do not consider

2 the issues that Ms. Hampton raises in her brief in chief, none of which were the

3 subject of any ruling entered by the district court.

4 CONCLUSION

5   {13}   The district court’s order denying the motion for relief from default judgment

6 is affirmed.

7   {14}   IT IS SO ORDERED.



8                                          __________________________________
9                                          JONATHAN B. SUTIN, Judge


10 WE CONCUR:


11 ___________________________________
12 MICHAEL D. BUSTAMANTE, Judge


13 ___________________________________
14 RODERICK T. KENNEDY, Judge




                                              8